Title: To George Washington from Major Henry Lee, Jr., 21 June 1779
From: Lee, Henry Jr.
To: Washington, George


        
          Sir,
          June 21st 1779
        
        Since my last, no Movement has taken place among the Enemy encamped on this Side the River.
        Two very intelligent Deserters this Morning from Stony-point, mention that Yesterday a Body of Troops (number unknown) embarked from the East Side of the River between the Hours of twelve & two.
        They confirm the Information communicated in my last concerning the 63d & 64th regiments being about to move from Stony-point. They also say, that two Days since, the sick & the aged Soldiers, the women with Children, and all the Baggage belonging to both Officers & Soldiers, were put on Board for N. York.
        The following is a very accurate State of their naval Force at King’s Ferry.
        one 50 Gun Ship—the rainbow
        Armed Sloops & Schooners
        Floating Batteries
        
        Gun boats
        Bomb ketches
        Row Galleys
        Transports & Victuallers—Numbers not ascertained.
        Their chief Work on Stony-point is a triangular Fort on the Summit of the Eminence exceedingly strong, & doubly abattied. On every Spot in their Camp which admits of it, they have erected Batteries. They talk also of opening a Canal, & forming draw-Bridges. They have in their several Works, seven twenty fours—2 medium Twelves— 2 long twelves and 2 threes all brass—They also have one Howitzer, two Mortars, and six Iron sixes not mounted.
        Genl Clinton is not yet returned from New York—Genl Vaughn commands in chief—Colo. Johnston of the 17th commands at Stony-point.
        It is reported in their Camp that Lord Cornwallis has arrived at the Hook with a reinforcement under Convoy of Admiral Arbuthnot. They do not credit the News from the Southward.
        I begin to apprehend that Genl Clinton has Designs up the East river—He certainly means to draw off all the Troops but a sufficient Garrison to possess the Ferry. This he keeps to distress us in the Conveyance of Support to our Troops should your Excellency follow him to the Eastward as expected.
        Your Excellency will pardon me for the Intrusion of my Opinion— it proceeds only from a Desire of exhibiting every probable Object that may engage the Enemy’s Attention.
        Many Deserters get in from your Excellcy’s Army. The Manner of sending Scouts by Detail from Divisions afford them good Opportunity. A Detachment seldom comes down without losing several of its Men before they return. There can be no Object in the reach of these parties adequate to their certain Loss. Good Intelligence cannot be obtained by flying parties. The Enemy continue so close within their Lines, that there are no Hopes of meeting with Marauders & protecting the people from their Depredations. Picquets of Armies stationary, & under Cover of Works cannot be easily carried. Officers on Command, anxious to perform some Service, are apt to engage in improbable Attempts. Accidents happen, & Soldiers are lost without Venture of Service. I lay these Observations before your Excellency because they originate from what I see & know. I have the Honor to be, &c.
        
          Henry Lee jr
        
      